Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION

1.This action is response to application filed on 03/11/2022. Claims 25-44 are pending.
                                   Allowable Subject Matter
2. Claims 25 and 35 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, those claims 25 and 35 are not in allowance condition yet because of existing objection issues in those claims. 
3. For claim 25, the prior art of record U.S. 20210273946 to Iqbal et al. (hereinafter "Iqbal'3946") teaches the resource hierarchy of the process is accessed. The resource hierarchy includes multiple nodes arranged in level and each of the nodes is associated with a separate resource from a plurality of resources. A permission for a user is propagate from a first node to one or more lower nodes arranged below the first node in the resource hierarchy. The user is enabled to interact with each resource associated with the first node and the one or more of the lower nodes based on the propagated permission (Iqbal'3946: abstract). But, Iqbal'3946 does not teach a method of deploying resources in a software defined datacenter (SDDC), the method comprising: receiving a hierarchical API (application programming interface) command that specifies a plurality of software-defined (SD) resources of a plurality of resource levels of a resource hierarchy in the software defined datacenter, said plurality of resource at the plurality of resource levels corresponding to a plurality of resource types including a tenant type, a workload type, and a security policy type; parsing the hierarchical API command to identify the plurality of SD resources at the plurality of resource levels, the identified plurality of SD resources comprising a tenant resource, a plurality of workload resources and a plurality of security policy resources; and deploying the identified plurality of SD resources in the SDDC as claimed. The same reasoning applies to claim 35.

                                   Claim Objection
4. Claim 25 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “said plurality of resource…” in the claim (see line 5). It recommends changing “said plurality of resource…” to “said plurality of SD resource…”
5. Claim 30 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the API command” in the claim (see line 2). It recommends changing “the API command” to “the hierarchical API command.”
6. Claim 31 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the API command” in the claim (see line 3). It recommends changing “the API command” to “the hierarchical API command.”
7. Claim 33 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the order” in the claim (see line 1). It recommends changing “the order” to “an order.”
8. Claim 35 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “said plurality of resource…” in the claim (see line 6). It recommends changing “said plurality of resource…” to “said plurality of SD resource…”
9. Claim 40 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the API command” in the claim (see line 3). It recommends changing “the API command” to “the hierarchical API command.”
10. Claim 41 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the API command” in the claim (see line 3). It recommends changing “the API command” to “the hierarchical API command.”
11. Claim 43 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the order” in the claim (see line 2). It recommends changing “the order” to “an order.”                                       
      
                                                Conclusions
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452